DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 12 February 2021, claims 1-14 remain pending. 

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1 and 8 recite a method comprising: 
detecting a change in a time zone of a user;
combining multiple user data points including user goals and sensor data to generate a correlation between the multiple user data points and achieving the goal in the time zone;
generating a list of users in the time zone;
	identifying at least one other user from the list of users in the time zone based upon the correlation between the multiple user data points and achieving the goal in the time zone;
	presenting the at least one other user for the user to follow based upon a location of the user and the location of the at least one other user in the time zone;

	providing, to the user, information of the at least one other user related to activities of the at least one other user, wherein the information of the at least one other user is used to adjust the goal of the user based upon the change in the time zone of the user;
monitoring interactions of the user with information provided to the user; and
	presenting information associated with the goal to the user, wherein the information associated with the goal is based upon the interactions of the user with the information provided to the user.
	The limitations of detecting a change in a user’s time zone, combining goals and sensor data to generate a correlation, generating a list of users, identifying other users, presenting another user, allowing a user to select, providing information, monitoring interactions and presenting information associated with a goal, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the method is performed “using a mobile device” including “a processor circuit” and “display” of the mobile device, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “mobile device” language, “detecting” in the context of this claim encompasses a person manually determining when the user’s time zone has changed, by making a mental observation. Similarly, but for the “mobile device” language, “combining”, “generating”, “identifying” and “monitoring” in the context of this claim encompasses a person manually evaluating the data points and sensor data to generate a correlation, generate a list of users, identifying the at least one other user, and monitoring user interaction. Also, but for the 
This judicial exception is not integrated into a practical application. In particular, the claims only recites one additional element – using a mobile device to perform the claimed presenting and allowing steps. The mobile device in both steps is recited at a high-level of generality (i.e., as a generic device performing generic display and user selection functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a mobile to perform 
Dependent claims 2-7 and 9-14 recite the same abstract idea as in claims 1 and 8, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. They merely recite the mobile device performing further actions such as providing a request to another user, presenting other users, providing a challenge, suggesting an intervention, identifying preferred users, sharing information, determining time zone, which are claimed in such a manner that they could be performed entirely by a person. Therefore these claims do not recite additional limitations sufficient to direct the claimed invention to significantly more.

Allowable Subject Matter
4.	The following subject matter, if incorporated into the independent claims, would direct the claims to patentable subject matter: 
Applicant’s specification Par. 61 states in part: 
User interactions may be monitored by the system and tracked. Via a Bayesian learning algorithm for example, card types that are consistently engaged with (e.g. taps, time spent) are prioritized and displayed; ignored cards are deprioritized and stop appearing.
Independent claims 1 and 8 would be allowable if the final “presenting” step were amended to recite this feature – that the information is presented using different card types, and a learning algorithm prioritizes and displays card types that are consistently engaged with by monitoring taps or time spent, while deprioritizing cards which are ignored by the user.
This would direct the claims to patent eligible subject matter for the reasons set forth in claim 1 of Example 37 in the 2019 PEG. 
Response to Arguments
5.	Applicant's arguments filed 24 April 2020 with respect to the section 101 rejection of claims 1-14 have been fully considered but they are not persuasive. 
	II. Applicant argues initially that the claimed invention is not directed to an abstract idea under Step 2A, prong 1, as it cannot be performed in the human mind. Applicant generally re-states the steps found in the claim, and argues that these elements could not be performed in the human mind. This argument is not found persuasive, for the reasons set forth in the rejection above. For example, a person could manually determining a time zone, observe multiple user data points including goal data and sensor data, and evaluate the data in order to present data to the user. Applicant further argues it would not be possible to present another user for the user to follow and provide a challenge to the user without a processor. However, as detailed in the rejection these are merely mental steps that a person could perform, such as by looking at a list of other users and presenting one for selection. Applicant has not shown that the processor represents any more than a generic computing device being used to implement the abstract idea.
	III. a. Applicant further argues that the claims are eligible because they are inextricably tied to a processor circuit and could not be performed by human activity. As noted above, the claims as recited could conceivably be performed by a person receiving time zone, goal and sensor data and making determinations, independently of a mobile device. Accordingly, this argument is not persuasive. 
Sirf Technology. However, As the court noted in Sirf, the addition of a machine must play a significant part in permitting the method to be performed. In Sirf, this machine played a significant part because it performed GPS-specific limitations of receiving PN codes from a plurality of GPS satellites, calculating pseudo-ranges and transmitting the pseudo-ranges to a server which performed calculations to determine the GPS location. In the instant claims, on the other hand, there is no GPS claimed, the mobile device is recited at a high level of generality, and the feature of detecting a change in a time zone is recited at a high level of generality and generally involves no more than adding insignificant extra-solution activity to the judicial exception in the form of data gathering. See MPEP 2106.05(g). 
b. Applicant further points to Core Wireless and alleges that the instant claims are similarly directed to an improved interface. This argument is not persuasive. Applicant does not point to any particular user interface features that reflect an improvement in mobile device interface technology. The claims merely recite presenting at least one other user on a display and allowing a user to select the at least one other user, which merely involves utilizing generic user interface features of a mobile device. 
	IV. Regarding Step 2A, prong 2, Applicant further argues that the use of a mobile device to perform wellness tracking and receive information associated with a goal constitutes a practical application. However, the involvement of the mobile device constitutes no more than 
	V. Regarding Step 2B, Applicant further argues the claimed invention represents an improvement to the operation of a mobile device by enabling a user to receive information related to another user based upon the location of the user and the other user in a time zone. However, as noted above, this does not provide an improvement to the operation of mobile devices. Instead, this utilizes the functionality of mobile devices to improve the general field of wellness tracking. This does not constitute a technological improvement.
Applicant further argues that claims do not attempt to tie up any judicial exception such that others cannot practice it. However, preemption is not a stand-alone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp and Mayo, as explained by the Federal Circuit in OIP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715